TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00603-CV


Della Moon, Appellant


v.



Texas Department of Protective and Regulatory Services, Appellee







FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 01-FL-206, HONORABLE GARY L. STEEL, JUDGE PRESIDING 







	The record in this cause was due September 23, 2002, but not timely filed.  All parties
were notified that the record was overdue.  Tex. R. App. P. 37.3(a).  The district-court clerk and the
court reporter informed the Clerk of this Court that no record had been requested nor any payment
arrangements made.  See id. at 35.3(a), (b).  By letter of November 15, 2002, appellant was informed
that she needed to update this Court on the status of the appeal by December 2, 2002, or the appeal
would be dismissed for want of prosecution.  See id. at 42.3(b).  This Court has received no
response. (1)  Accordingly, the appeal is dismissed for want of prosecution.  Id. at 37.3(b), 42.3(b), (c).



					__________________________________________
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed for Want of Prosecution
Filed:   December 12, 2002
Do Not Publish
1.        Appellant has not filed an affidavit of indigence or paid any of the filing fees due in this Court.
Tex. R. App. P. 5.